                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. 5:17-CR-316-D
                                 No. 5:20-CV-20-D


CHAD ERIC NUTSCH,                       )
                                        )
                         Petitioner,    )
                                        )
                 v.                      )                      ORDER
                                        )
UNITED STATES OF AMERICA,               )
                                        )
                         Respondent.    )


       On January 20, 2020, Chad Eric Nutsch (''Nutsch") moved under 28 U.S.C. § 2255 to vacate,

set aside, or correct his 24-month sentence [D.E. 102]. On June 29, 2020, the government moved

to dismiss Nutsch's motion [D.E. 112] and filed a memorandum in support [D.E. 113]. On July 24,

2020, Nutsch replied [D.E. 116]. On September 8, 2020, Nutsch moved pro se for compassionate

release [D.E. 121]. As explained below, the court grants the government's motion to dismiss,

dismisses Nutsch's section 2255 motion, and denies Nutsch's motion for compassionate release.

                                               I.

       From May 2012 through November 2015, Nutsch was a drug trafficker and distributed more

than 200 kilograms of marijuana in North Carolina. See Presentence Investigation Report ("PSR")

[D.E. 37] 114. On February 5, 2018, Nutsch pleaded guilty to conspiracy to launder monetary

instruments in violation of 18 U.S.C. § 1956(h) [D.E. 1, 22, 95]. The money laundering conspiracy

concerned Nutsch's drug proceeds. See [D.E. 1, 22, 95]. On July 25, 2019, the court held Nutsch's

sentencing hearing and calculated Nutsch's advisory guideline range to be 46 to 57 months'

imprisonment. See Sent. Tr. [D.E. 96] 5. After granting the government's downward departure



          Case 5:17-cr-00316-D Document 122 Filed 12/16/20 Page 1 of 11
motion and considering all relevant factors under 18 U.S.C. § 3S53(a), the court sentenced Nutsch

to 24 months' imprisonment. See id. at 7-19.

       Nutsch appealed [D.E. 86]. On November 21, 2019, the United States Court ofAppeals for

the Fourth Circuit granted Nutsch's motion to voluntarily dismiss the appeal [D.E. 97].

       In Nutsch's section 225S motion, Nutsch argues that he received ineffective assistance of

counsel because (1) counsel failed to correct information about when Nutsch began to conspire with
                 V'




Angelina Parra to launder money from his drug trafficking; and (2) counsel failed to make a stronger

mitigation case at sentencing based on the First Step Act. See [D.E. 102]; [D.E. 103] 7-11.

       A motion to dismiss under Rule 12(b)(6) ofthe Federal Rules of Civil Procedure for ''failure

to state a claim upon which relief can be granted" tests a complaint's legal and factual sufficiency.

See Ashcroft v. Iqbal, S56 U.S. 662, 677-78 (2009); Bell Atl. Corp. v. Twombly. S50 U.S. S44,

SSS--63, S70 (2007); Coleman v. Md. Court of Ap_peals, 626 F.3d 187, 190 (4th Cir. 2010), aff'd,

S66 U.S. 30 (2012); Giarratano v. Johnson, S21 F.3d 298, 302 (4th Cir. 2008); accord Erickson v.

Pardus, S51 U.S. 89, 93-94 (2007) (per curiam). In considering a motion to dismiss, a court need

not accept a complaint's legal conclusions. See,~ Iqbal; S56 U.S. at 678. Similarly, a court

''need not accept as true unwarranted inferences, unreasonable conclusions, or arguments."

Giarratano, S21 F.3d at 302 (quotation omitted); see Iqbal, S56 U.S. at 677-79. Moreover, a court

may take judicial notice of public records without converting a motion to dismiss into a motion for

1mmmary judgment. See,~ Fed. R. Evid. 20l(d); Tellabs, Inc. v. Makor Issues & Rts., Ltd., S51

U.S. 308, 322 (2007); Philips v. Pitt Cnty. Mem'l Hosp.. S72 F.3d 176, 180 (4th Cir. 2009). In

reviewing a section 22S5 motion, the court is not limited to the motion itself. The court may

consider ''the files and records of the case." 28 U.S.C. § 225S(b); see United States v. McGill, 11

F.3d 223, 225 (1st Cir. 1993). Likewise, a court may rely on its own familiarity with the case. See,

                                                 2

           Case 5:17-cr-00316-D Document 122 Filed 12/16/20 Page 2 of 11
e.g., Blackledge v. Allison, 431 U.S. 63, 74 n.4 (1977); United States v. Dyess, 730 F.3d 354,

359--60 (4th Cir. 2013).

          The "Sixth Amendment entitles criminal defendants to the effective assistance of

counsel-that is, representation that does not fall below an objective standard of reasonableness in

light of prevailing professional norms." Bobby v. Van Hook, 558 U.S. 4, 7 (2009) (per curiam)

(quotations omitted). The Sixth Amendment right to counsel extends to all critical stages of a

criminal proceeding, including plea negotiations, trial, sentencing, and appeal. See, e..&, Lafler v.

Cooper, 566U.S. 156, 164-65 (2012); Missouri v. Frye, 566U.S. 134, 140 (2012); Gloverv. United

States, 531 U.S. 198, 203--04 (2001 ). "[S]entencing is a critical stage of trial at which a defendant

is entitled to effective assistance of counsel, and a sentence imposed without effective assistance

must be vacated and reimposed to permit facts in mitigation of punishment to be fully and freely

developed." United States v. Bi-eckenridge, 93 F.3d 132, 135 (4th Cir. 1996); see Glover, 531 U.S.

at 203--04. To state a claim ofineffective assistance of counsel in violation ofthe Sixth.Amendment,

Nutschmust show that his attorney's performance fell below an objective standard ofreasonableness

and that he suffered prejudice as a result. See Strickland v. Wasbingto~ 466 U~S. 668, 687-91

(1984).

          When determining whether counsel's representation was objectively unreasonable, a court

must be "highly deferential" to counsel's performance and must attempt to "eliminate the distorting

effects of hindsight." Id. at 689. Therefore, the "court must indulge a strong presumption that

counsel's conduct falls within the wide range of reasonable professional assistance." Id. A party

also must show that counsel's deficient performance prejudiced the party. See id. at 691-96. A

party does so by showing that there is a ''reasonable probability'' that, but for the deficiency, ''the

result of the proceeding would have been different." Id. at 694.

                                                  3

             Case 5:17-cr-00316-D Document 122 Filed 12/16/20 Page 3 of 11
        When a defendant pleads guilty and later attacks his guilty plea, ''to satisfy the 'prejudice'

requirement, the defendant must show that there is a reasonable probability that, but for counsel's

errors, he would not have pleaded guilty and would have insisted on going to trial." Hill v. Lockbm:t,

474 U.S. S2, S9 (198S); see Lee v. United States, 137 S. Ct. 19S8, 1967 (2017). "Surmounting

Strickland's high bar is never an easy task, and the strong societal interest in finality has special force

with respect to convictions based on guilty pleas." Lee, 13 7 S. Ct. at 1967 (quotations and citations

omitted).

        During Nutsch's Rule 11 proceeding, Nutsch swore that he understood the charge to which

he was pleading guilty. See Rule 11 Tr. [D.E. 9S] 1-14. Nutsch also swore that he had discussed

his case with his lawyer and was fully satisfied with his lawyer's legal services. See id. at 16--17.

Nutsch also swore that he understood that the court could sentence him up to the statutory maximum

for the count of conviction, and that if the court did so, Nutsch could not withdraw his guilty plea.

See id. at 1-14, 20-22.

       Nutsch' s sworn statements at his Rule 11 proceeding bind him. See, e.g., Blackledge, 431

U.S. at 74; United States v. Moussaoui, S91 F.3d 263, 299--300 (4th Cir. 2010); United States v.

LeMaster, 403 F.3d 216, 221-23 (4th Cir. 200S). Those sworn statements show that Nutsch

admitted to committing the count of conviction. Accordingly, Nutsch has not plausibly alleged

''that, but for counsel's [alleged] unprofessional errors, the result ofthe proceeding would have been

different." Strickland, 466 U.S. at 694; see Lee, 137 S. Ct. at 1967--69; Hill, 474 U.S. at S9; Fields

v. Att'y Gen. of Md., 9S6 F.2d 1290, 1297 (4th Cir. 1992). Thus, to the extent Nutsch seeks to

invalidate his guilty plea, Nutsch cannot show prejudice from the alleged error concerning the failure

to correct information about Angelina Parra, and the claim fails.



                                                    4

            Case 5:17-cr-00316-D Document 122 Filed 12/16/20 Page 4 of 11
        Alternatively, the claims fail concerning counsel's performance at sentencing. Defense

counsel's performance at sentencing was adequate and falls within the wide range of professional

performance. Nutsch admitted under oath at the Rule 11 hearing that he engaged in the charged

money laundering conspiracy. Moreover, the charged money laundering conspiracy was not limited

solely to a conspiracy with Angelina Parra, and the AUSA's factual basis and the PSR made clear

that the marijuana trafficking began in 2012 and that the money laundering conspiracy included but

was not limited to Parra. See PSR ff 7-14; Rule 11 Tr. 22-24. Counsel acted appropriately in light

of the discovery and the information that Nutsch provided counsel about Nutsch's drug trafficking

and money laundering. See, e...g., Strickland, 466 U.S. at 691 ("The reasonableness of counsel's

, action may be determined or substantially influenced by the defendant's own statements or actions.

Counsel's actions are usually based, quite properly, on informed strategic choices made by the

defendant and on information supplied by the defendant."). Likewise, the record belies Nutsch's

argument concerning defense counsel's mitigation argument. Counsel made as strong of a

mitigation argument as possible. See, ~ [D.E. 52] 2-17. Although Nutsch is disappointed that

the court declined to vary dramatically and impose anon-custodial sentence, counsel did not perform

deficiently.

        Alternatively, Nutsch has not plausibly alleged prejudice concerning counsel's performance

at sentencing. To prove prejudice from deficient performance at sentencing, a defendant must prove

a reasonable probability that the defendant would have been sentenced differently if the error had

not occurred. See Sears v. Upto!l, 561 U.S. 945, 955-56 (2010); United States v. Carthome, 878

F.3d 458, 469-70 (4th Cir. 2017). "A reasonable probability is a probability sufficient to undermine

confidence in the outcome." Strickland, 466 U.S. at 694. In light ofthis court's extensive discussion

of the section 3553(a) factors, Nutsch has not plausibly alleged that counsel could have done

                                                 5

           Case 5:17-cr-00316-D Document 122 Filed 12/16/20 Page 5 of 11
something differently to obtain a different sentence for Nutsch. Moreover, this court's alternative

variant sentence defeats any claims that counsel's performance at sentencing prejudiced Nutsch. See

Molina-Martinezv. United States, 136 S. Ct. 1338, 1345-47 (2016); United States v. Felmrum, 793

F. App'x 170, 173-74 (4th Cir. 2019) (per curiam) (unpublished); United States v. Gomez-Jimenez,

750 F.3d 370, 382-86 (4th Cir. 2014); United States v. Hargrove, 701 F.3d 156, 160-65 (4th Cir.

2012). Thus, Nutsch has not plausibly alleged prejudice. See Sears, 561 U.S. at 956; Strickland, 466

U.S. at 689--700.

       After reviewing the claims presented in Nutsch's motion, the court finds that reasonable

jurists would not find the court's treatment ofNutsch's claims debatable or wrong and that the

claims do not deserve encouragement to proceed any :further. Accordingly, the court denies a

certificate of appealability. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 336--38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                                 II.

       As for Nutsch's nm se motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1 ),

Nutschrelies on the health ofhis family members, COVID-19, and his own.health. [D.E. 121]. On

December 21, 2018, the First Step Act went into effect See First Step Act, 132 Stat. 5194, 5249.

Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a motion

for compassionate release. Under the First Step Act, a sentencing court may modify a sentence of

imprisonment either upon a motion of the Director of the BOP "or upon motion of the defendant

after the defendant has fully exhausted all administrative rights to appeal a failure of the [BOP] to

bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).



                                                 6

           Case 5:17-cr-00316-D Document 122 Filed 12/16/20 Page 6 of 11
       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence
                                                                                \

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission ("Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safetyofanotherpersonortothecommunity." U.S.S.G. § lBl.13(2). Section 1Bl.13'sapplication

notes provide examples of extraordinary and compelling reasons, including (A) serious medical

conditions of the defendant, (B) advanced age of the defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                          advanced illness with an end oflife trajectory). A specific prognosis
                          of life expectancy (i.e., a probability of death within a specific time
                          period) is not required. Examples include metastatic solid-tumor
                          cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                          disease, and advanced dementia

                                                    7

             Case 5:17-cr-00316-D Document 122 Filed 12/16/20 Page 7 of 11
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or




                    (ii) The defendant is-

                          (1) suffering from a serious physical or medical condition,

                          (II) suffering from a serious functional or cognitive impairment,
                               or

                          (Ill) experiencing deteriorating physical or mental health because
                                of the aging process,


                          that substantially diminishes the ability of the defendant to
                          provide self-care within the environment of a correctional facility
                          and from which he or she is not expected to recover.

               (B) Age of the Defendant.-The defendant (i) is at least 65 years old; (ii)
                   is experiencing a serious deterioration in physical or mental health
                   because ofthe aging process; and (iii) has served at least 10 years or 75
                   percent of his or her term of imprisonment, whichever is less.

               (C) Family Circumstances.-


                   (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                       child or minor children.

                   (ii) The incapacitation of the defendant's spouse or registered partner
                        when the defendant would be the only available caregiver for the
                        spouse or registered partner.

               (D) Other Reasons.-As determined by the Director of the Bureau of
                   Prisons, there exists in the defendant's case an extraordinary and
                   compelling reason other than, or in combination with, the reasons
                   described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                 8

           Case 5:17-cr-00316-D Document 122 Filed 12/16/20 Page 8 of 11
anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

       The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l)(A). See, e.g., United States v. McCoy. No. 20-6821, 2020 WL 7050097, at *6--10 (4th

Cir. Dec. 2, 2020. Nevertheless, section lBl.13 provides informative policy when assessing an

inmate's motion, but a court independently determines whether "extraordinary and compelling

reasons" wmant a sentence reduction under 18 U.S.C. § 3582(c)(l)(A)(I). See, e.g.. id. at *9. In

doing so, the court may consult not only U.S.S.G. § lB 1.13, but independently assess the text of 18

U.S.C. § 3582(c)(l)(A) and the section 3553(a) factors. See, e.g.• id.; United States v. Gunn, No.

20-1959, 2020 WL 6813995, at *2 (7th Cir. Nov. 20, 2020); United States v. Ruffin, 978 F.3d 1000,

1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d. 228, 237-38 (2d. Cir. 2020); United

Statesv.Clark,No.1:09cr336-l,2020WL1874140,at*2(M.D.N.C.Apr.15,2020)(unpublished).

       The court assumes wi~out deciding that Nutsch has exhausted all admjnjstrative remedies,
                                                                                           '
or alternatively that the warden received Nutsch's compassionate release request and 30 days have

elapsed from receipt. See 18 U.S.C. § 3582(c)(1 )(A).2 As for the medical condition ofthe defendant



       2
         The United States Court of Appeals for the Fourth Circuit has not addressed whether
section 3582's exhaustion requirement is a jurisdictional or claims processing requirement. The
court assumes without deciding that the requirement is a claims-processing rule, and _that the
government must ''properly invoke" the rule for this court to enforce it. See United States v. Alam,
960 F.3d 831, 833-34 (6th Cir. 2020).

                                                 9

           Case 5:17-cr-00316-D Document 122 Filed 12/16/20 Page 9 of 11
policy statement, Nutsch has not stated that he suffers from any medical condition from which he

is not going to recover. Accordingly, releasing Nutsch or reducing Nutsch's sentence is not

consistent with application note l(A). See 18 U.S.C. § 3S82(c)(l)(A).

       As for the family circumstances policy statement, Nutsch contends that this court should

release him to assist his parents. See [D.E. 121] 1. According to Nutsch, he is ''the only caregiver

for his mother and step-father." See id. at 2.

       Nutsch has failed to prove that his mother and step-father are incapacitated within the

meaningofapplicationnote 1 ofU.S.S.G. § lBl.13. Inanyevent,Nutsch'smotherandstepfather

are not his children or spouse. Thus, Nutsch fails to meet the ''family circumstances" policy

statement, and the court denies his request for release to care for his mother and step-father.

       As for the "other reasons" policy statement, Nutsch cites COVID-19 and claims he was

diagnosed with asthma at age nine and has major depressive disorder. See [D.E. 121] 3. Nutsch,

however, has not documented these alleged conditions. In any event, they do not rise to the level of

extraordinary and compelling reasons under section 3S82(c)(1 )(A) alone or in combination with

COVID-19. Cf. United States v. RaiD, 9S4 F.3d S94, S97 (3d Cir. 2020) ("[T]he mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering BOP's statutory role, and its

extensive and professional efforts to curtail the virus's spread.").

       Alternatively, evenifNutschhas shown extraordinary and compelling reasons under section

3S82(c)(l)(A), the section 3S53(a) factors counsel against reducing Nutsch's sentence. See United

States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at *3-8.

Nutsch engaged in serious criminal conduct for a three-year period. See PSR ff 7-14. To reduce

his sentence would mock this court's careful assessment ofthe section 3S53(a) factors at sentencing.

                                                  10

          Case 5:17-cr-00316-D Document 122 Filed 12/16/20 Page 10 of 11
In making this finding, the court acknowledges that Nutsch has taken some positive steps while

incarcerated. See [D.E. 121-9]; cf. Pe,nper v. United States, S62 U.S. 476, 480-81 (2011).

Nonetheless, having considered the entire record, the steps that the BOP has taken to address

COVID-19, the section 35S3(a) factors, Nutsch' s arguments, and the need to punish Nutsch for his

criminal behavior, to incapacitate Nutsch, to promote respect for the law, to deter others, and to

protect society, the court declines to grant Nutsch's motion to be released. See,~ Chavez-Meza.·

v. United States, 138 S. Ct. 19S9, 1966-68 (2018); Ruffin, 978 F.3d at 1008--09; Cham.bliss, 948

F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205S1S, at*2 (E.D.N.C. Jan.

13, 2020) (unpublished).

                                               m.
       In sum, the court GRANTS the government's motion to dismiss [D.E. 112], DISMISSES

Nutsch's section 225S motion [D.E. 102], DENIES a certificate of appealability, and DENIES

Nutsch's motion to be released [D.E. 121]. The clerk shall close the case.

       SO ORDERED. This J..k day of December 2020.




                                                      JSC.DEVERill
                                                      United States District Judge




                                               11

          Case 5:17-cr-00316-D Document 122 Filed 12/16/20 Page 11 of 11
